DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-20 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2019 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-9 are directed to a method (i.e. a process), claims 10-18 are directed to a system (i.e. a machine), and claims 19-20 are directed to a computer-readable storage medium (i.e. a manufacture). Accordingly, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented” method, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites 
receiving a plurality of values relating to a plurality of attributes of a first patient; 
providing the plurality of values to a predictive model trained using data associated with a cohort of patients to determine an association between the plurality of attributes and measured Amyloid-O3 (Aβ) and phosphorylated tau (p-tau) concentration levels in cerebrospinal fluid (CSF) of the cohort of patients; and 
generating a predicted value for Aβ and p-tau concentration levels in CSF of the first patient, based on the plurality of values and using the predictive model.  
Each of these steps may be performed by a human actor either mentally or with aid of pen and paper because a human is reasonably capable of receiving (e.g. by viewing) and analyzing patient data values using a pre-trained predictive model (e.g. a formula, decision tree, graph, or other simple predictive model with pre-established coefficients, weights, etc. configured from previous patient cohort data) to generate an output representing predicted Aβ and p-tau concentration levels in the patient’s CSF. Thus, the claim recites an abstract idea in the form of a mental process. Independent claims 10 and 19 recite substantially similar limitations as claim 1, and are also found to recite an abstract idea in the form of a mental process, but for the recitation of generic computer components like a processor-based computer system and computer-readable storage medium storing instructions executed by a computer processor, as explained above for claim 1. 
Dependent claims 2-9, 11-18, and 20 inherit the limitations that recite an abstract idea from their dependence on claims 1, 10, and 19, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-8, 11-17, and 20 recite further limitations that, under their broadest reasonable interpretations, merely further describe the abstract idea introduced in each independent claim. 
Specifically, claims 2, 11, and 20 recite generating a probability that the first patient will develop Alzheimer's disease pathology at a future time based on the predicted values for Aβ and p-tau concentration levels of the first patient, which a human actor could mentally achieve by using their medical expertise to evaluate the predicted concentration levels to determine an Alzheimer’s disease risk. 
Claims 3-7 and 12-17 describe specific types of patient-specific data values used in the predictive model, each of which are interpretable and analyzable by human actors. 
Claims 8 and 17 recite that the predicted values are generated without actually testing the CSF of the first patient, which a human actor would be able to achieve mentally or with aid of pen and paper by only utilizing a predictive model or algorithm calculation to predict these values, rather than actually performing a physical test or assay of the patient’s cerebrospinal fluid. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 10, and 19 do not include additional elements that integrate the abstract idea into a practical application. The additional hardware elements of claim 1 include a computer for implementing the method. The additional hardware elements of claim 10 include a system comprising a processor and a memory having instructions stored thereon which, when executed by the processor, perform the method.  The additional hardware elements of claim 19 include a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform the method. Each of independent claims 1, 10, and 19 further include the additional element of the pre-trained predictive model being a machine learning model. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic health prediction environment). Further, the use of generic computer hardware components to implement the functions of the invention in these claims amounts to mere instructions to apply an abstract idea on a computer, i.e. using a computer system to perform data receipt and analysis functions that may be performed mentally. The use of specifically a machine learning model as the model for performing the predictions similarly amounts to the words “apply it” with a computer because the otherwise-mental step of performing concentration value predictions is merely being automated and/or digitized with a type of computerized model recited at a high level of generality. Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2, 11, and 20 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional computer elements identified in claims 1, 10, and 19, respectively, amounting to the words “apply it” with a computer under the same analysis as explained above. Further, claims 3-8 and 12-17 merely further describe the abstract idea without presenting new additional elements. Claims 9 and 18 recite that the machine learning model comprises a random forest model, which merely nominally ties the invention to the field of decision tree-based machine learning and thus does not provide integration into a practical application. 
Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of various computer elements implementing the receiving, providing, generating, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0055]-[0057] and [0063]-[0068] of Applicant’s specification, where various computer memory and processing elements for implementing the functions of the invention are described at a high level; for example, para. [0067] discloses that “computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” From this disclosure, one of ordinary skill in the art would understand that any generic computer processor for executing stored instructions could be utilized to implement the invention. 
Regarding the use of machine learning models such as a random forest model to implement the predictive model, Examiner notes para. [0028] of the specification, where the predictive models of the invention are disclosed as encompassing a variety of known types of machine learning models described at a high level of generality, i.e. without any particular parameters or other model specifics, such that one of ordinary skill in the art would understand that generic machine learning methods may be utilized to implement the otherwise-mental predictive methods in a manner that does not provide “significantly more” than the abstract idea.  
Further, the combination of a computer processor and memory executing instructions to perform machine learning-based predictions is not expanded upon in the specification as a unique arrangement, and one of ordinary skill in the art would understand this combination of components as a well-known and generic combination for automating an abstract idea that could otherwise be performed mentally. In addition, such a combination is well-understood, routine, and conventional, as evidenced by at least Burnham et al. (US 20140086836 A1) abstract, [0163]-[0166], [0205]; and Katragadda et al. (US 20220157467 A1) abstract, [0008], & [0054]. Accordingly, the additional elements, when considered alone and in combination, do not provide an inventive concept. 
Thus, when considered as a whole and in combination, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al. (US 20220157467 A1) in view of Goudey et al. (Reference U on Pg 2 of the accompanying PTO-892) and Green (Reference V on Pg 1 of the accompanying PTO-892).
Claims 1, 10, and 19
Katragadda teaches a computer-implemented method (Katragadda abstract, Fig. 2, [0054], [0113]-[0114], noting methods implemented by computing hardware) comprising: 
receiving a plurality of values relating to a plurality of attributes of a first patient (Katragadda [0027], [0059], noting a set of non-invasive parameters are obtained from a user); 
providing the plurality of values to a machine learning model trained using data associated with a cohort of patients to determine an association between the plurality of attributes and measured invasive parameter of the cohort of patients (Katragadda [0030], [0037], [0058], [0061], noting subsequent to the acquisition of the desired set of parameters from the user, the parameters are communicated to a wellness prediction system hosting a variety of task-specific machine learning models pre-trained on a corpus of patient information to determine associations between a plurality of non-invasive parameters and at least one invasive output such as a measure of a biomarker in a patient fluid); and 
generating a predicted value for the invasive parameter of the first patient, based on the plurality of values and using the machine learning model (Katragadda [0045], [0061], noting the machine learning model processes the provided patient parameters to generate an estimated invasive parameter output).  
In summary, Katragadda teaches a computer-implemented method for obtaining a plurality of patient-specific values and providing the values to a pre-trained machine learning model to generate an wellness metric of interest. The machine learning models of Katragadda can be trained for a specific task as noted in [0037], [0041], including predicting an invasive parameter from a plurality of noninvasive patient data values. The predicted “wellness metric” is noted in [0026] as encompassing “a quantified biological parameter that is scientifically established to be an indicator of an individual’s health and/or lifestyle.” Though particular examples of input and output parameters are provided regarding prediction of a stress-related invasive parameter (as in [0025]-[0026]), the invention is not limited to such an application and uses broad language to suggest that other desired wellness metrics may be predicted by training and maintaining task-specific models for other parameters (as in [0041]). However, Katragadda itself does not explicitly disclose a task-specific model that has been trained to determine an association between a plurality of input attributes and measured Amyloid-β (Aβ) and phosphorylated tau (p-tau) concentration levels in cerebrospinal fluid (CSF) such that use of the model results in generating a predicted value for Aβ and p-tau concentration levels in CSF of the first patient.
However, Goudey teaches that it is desirable to train a machine learning model that can predict Amyloid-β concentration levels in cerebrospinal fluid using less invasively obtained patient parameters because CSF Aβ is a quantifiable biological parameter scientifically established to be an indicator of a person’s health with respect to Alzheimer’s disease or other cognitive problems, but it is invasive to obtain directly due to requiring a lumbar puncture (Goudey abstract, Pg 2 first three full paragraphs, Pg 5 first paragraph of section 3.1, Pg 6 section 3.2, Pgs 8-9 first two paragraphs of section 4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Katragadda such that a machine learning model was trained and used to generate predictions about an invasive CSF Aβ wellness metric using less invasively obtained patient parameters as in Goudey because Katragadda contemplates such task-specific training for scientifically-established wellness parameters (as in [0026] & [0041]) while Goudey shows that CSF Aβ is a scientifically established metric for quantifying a patient’s cognitive health that is difficult and invasive to obtain and would thus benefit from estimation using less invasively obtained parameters (as in the abstract). Such a combination would result in a computer-implemented method for estimating a patient’s CSF amyloid burden in a low cost and minimally invasive manner so that further clinical guidance can be provided.
Accordingly, Katragadda in view of Goudey teaches a computer-implemented method by which CSF Aβ concentration may be estimated using less invasive parameters. However, the combination fails to explicitly disclose that the trained task-specific model also includes phosphorylated tau (p-tau) as an output metric. However, Green teaches that Aβ and p-tau levels in CSF are both scientifically established biomarkers associated with Alzheimer’s disease (Green Pg viii, Pg 13 last paragraph) that can benefit from estimation via less invasive measures (Green Pg viii), and further notes that clinical utility of such CSF biomarkers may be improved by using them in combination (Green Pg 15 first full paragraph). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the combination such that the task-specific machine learning model was trained and used to generate predictions about both Aβ and p-tau levels in CSF using less invasively obtained patient parameters because CSF p-tau is also a scientifically established metric for quantifying a patient’s cognitive health that is difficult and invasive to obtain and would thus benefit from estimation using less invasively obtained parameters (as suggested by Green Pg viii & Pg 13 last paragraph), and estimating both Aβ and p-tau CSF levels in combination may improve the clinical utility of the estimations (as suggested by Green Pg 15 first full paragraph).
Regarding claim 10, Katragadda in view of Goudey and Green teaches a system, comprising: a processor; and a memory having instructions stored thereon which, when executed by the processor, perform an operation (Katragadda abstract, Fig. 2, [0054], [0113]-[0114], noting methods implemented by computing hardware including a processor executing instructions stored in a memory), the operation comprising the method explained above for claim 1. 
Regarding claim 19, Katragadda in view of Goudey and Green teaches a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation (Katragadda abstract, Fig. 2, [0054], [0113]-[0114], noting methods implemented by computing hardware including a processor executing instructions stored in a computer-readable storage medium), the operation comprising the method explained above for claim 1. 
Claims 2, 11, and 20
Katragadda in view of Goudey and Green teaches the method of claim 1, and the combination further teaches: generating a probability that the first patient will develop Alzheimer's disease pathology at a future time based on the predicted values for Aβ and p-tau concentration levels of the first patient (Katragadda [0024], [0038], noting the predicted invasive parameters can be further processed to generate or predict wellness metrics; see also Goudey abstract, Pg 3 section 2.4, noting the CSF levels are indicative of and converted to a binary Alzheimer’s disease risk; see finally Green Pg 13 section 1.5, Pg 15 first full paragraph, noting CSF levels of Aβ and p-tau are useful biomarkers in AD diagnosis. Taken together, these teachings suggest that the estimated Aβ and p-tau concentration levels can be further processed to generate a risk, probability, or other indicator that a patient will develop Alzheimer’s disease).  
Claims 11 and 20 recite substantially similar subject matter as claim 2, and are also rejected as above. 
Claims 3 and 12
Katragadda in view of Goudey and Green teaches the method of claim 1, and the combination further teaches wherein the plurality of attributes comprises concentration levels of plasma-based proteins (Goudey Pg 6 section 3.2, noting patient attributes predicting CSF concentration levels include plasma-based protein levels of chromogranin-A, Aβ 1-42, Apolipoprotein E, and Eotaxin 3).  
Claim 12 recites substantially similar subject matter as claim 3, and is also rejected as above. 
Claims 4 and 13
Katragadda in view of Goudey and Green teaches the method of claim 3, and the combination further teaches wherein the plasma-based proteins include Aβ 1-42, apolipoprotein E, chromogranin-A, and eotaxin 3 (Goudey Pg 6 section 3.2, noting patient attributes predicting CSF concentration levels include plasma-based protein levels of chromogranin-A, Aβ 1-42, Apolipoprotein E, and Eotaxin 3).  
Claim 13 recites substantially similar subject matter as claim 4, and is also rejected as above. 
Claims 5 and 14
Katragadda in view of Goudey and Green teaches the method of claim 3, and the combination further teaches wherein the plurality of attributes further comprises genetic characteristics (Goudey Pg 6 section 3.2, noting patient attributes predicting CSF concentration levels include the genetic characteristic of being an APOE ε4 carrier or not).  
Claim 14 recites substantially similar subject matter as claim 5, and is also rejected as above. 
Claims 6 and 15
Katragadda in view of Goudey and Green teaches the method of claim 5, and the combination further teaches wherein the genetic characteristics include a binary variable indicating a presence of an epsilon-4 (ε4) mutation in an apolipoprotein E gene (Goudey Pg 6 section 3.2, noting patient attributes predicting CSF concentration levels include the genetic characteristic of being an APOE ε4 carrier or not).  
Claim 15 recites substantially similar subject matter as claim 6, and is also rejected as above. 
Claims 7 and 16
Katragadda in view of Goudey and Green teaches the method of claim 3, and the combination further teaches wherein the plurality of attributes further comprises demographic characteristics (Goudey abstract, noting patient attributes predicting CSF concentration levels include the demographic characteristic of age).  
Claim 16 recites substantially similar subject matter as claim 7, and is also rejected as above. 
Claims 8 and 17
Katragadda in view of Goudey and Green teaches the method of claim 1, and the combination further teaches wherein the predicted value for Aβ and p-tau concentration levels in CSF of the first patient is generated without testing CSF for the first patient (Katragadda [0022], noting the invasive wellness metric is predicted without need for actually performing the invasive test; in the context of the combination with Goudey and Green who teach estimation of invasive CSF parameters using less invasive plasma-based, genetic, demographic, etc. characteristics (see each abstract), this indicates that the predicted CSF values are generated without actually testing CSF of the first patient).  
Claim 17 recites substantially similar subject matter as claim 8, and is also rejected as above. 
Claims 9 and 18
Katragadda in view of Goudey and Green teaches the method of claim 1, showing training and maintaining of machine learning models to predict a specific desired invasive parameter. However, the models of Katragadda are disclosed as being neural networks (Katragadda [0035]-[0036]) such that the present combination fails to explicitly disclose wherein the machine learning model comprises a random forest model. However, Goudey teaches that Random Forest machine learning models can be trained to predict CSF values from patient parameters, and that this type of model is a widely-used method that provides advantages for small sample size and disparate types of features, are invariant to the scale of the observed features, and make few assumptions about the distributions of observed data allowing them to be applied to multiple data modalities easily (Goudey abstract, Pg 3 first paragraph of section 2.5). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the trained model type of the combination to also include random forest models as in Goudey because RF models provide advantages for small sample size and disparate types of features, are invariant to the scale of the observed features, and make few assumptions about the distributions of observed data allowing them to be applied to multiple data modalities easily (as suggested by Goudey Pg 3 first paragraph of section 2.5). 
Claim 18 recites substantially similar subject matter as claim 9, and is also rejected as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albright (US 20190272922 A1), Arendt et al. (WO 2021005568 A1), Ray et al. (US 20100124756 A1), Ward et al. (US 20170219611 A1), Bazenet et al. (Reference U on Pg 1 of the accompanying PTO-892), Mielke et al. (Reference W on Pg 1 of the accompanying PTO-892, Insel et al. (Reference X on Pg 1 of the accompanying PTO-892), Voyle et al. (Reference V on Pg 2 of the accompanying PTO-892), and Meibach et al. (Reference W on Pg 2 of the accompanying PTO-892), describe systems and/or methods for using machine learning and other statistical analysis techniques to predict Alzheimer’s disease-related outcomes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN A HRANEK/             Examiner, Art Unit 3626